Third District Court of Appeal
                               State of Florida

                          Opinion filed March 22, 2017.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D14-372
                          Lower Tribunal No. 03-1097
                             ________________


                            The State of Florida,
                                    Appellant,

                                        vs.

                               Castro Guerra,
                                    Appellee.



    An Appeal from the Circuit Court for Miami-Dade County, William
Thomas, Judge.

      Pamela Jo Bondi, Attorney General, and Douglas J. Glaid, Senior Assistant
Attorney General, for appellant.

      Carlos J. Martinez, Public Defender, and John Eddy Morrison, Assistant
Public Defender, for appellee.

      Before LAGOA, EMAS and SCALES, JJ.

      PER CURIAM.
      The State appeals the trial court’s order granting Castro Guerra’s motion for

postconviction relief and ordering a new trial. We affirm, holding that the trial

court correctly determined that Guerra’s case should have been placed in the

Montgomery1 pipeline and, had this occurred, Guerra would have obtained the

same result (reversal and remand for a new trial) as those defendants whose very

cases this court relied upon in originally affirming Guerra’s conviction. See Guerra

v. State, 44 So. 3d 226 (Fla. 3d DCA 2010) (affirming conviction and relying upon

Cubelo v. State, 41 So. 3d 263 (Fla. 3d DCA 2010))2 and Salonko v. State, 42 So.

3d 801 (Fla. 1st DCA 2010).3

      The trial court granted relief, finding that Guerra should have been treated

the same as the defendants in Cubelo and Salonko. We agree, and note that this

court and our sister courts have afforded the same relief to similarly-situated

defendants upon reconsideration in light of the Florida Supreme Court’s decision

in Haygood v. State, 109 So. 3d 735 (Fla. 2013). See, e.g., Moore v. State, 165 So.

3d 712 (Fla. 3d DCA 2015); Paul v. State, 183 So. 3d 1154 (Fla. 5th DCA 2015);

Dowe v. State, 162 So. 3d 35 (Fla. 4th DCA 2014); Moninger v. State, 137 So. 3d

1State v. Montgomery, 39 So. 3d 252 (Fla. 2010).
2Quashed by the Florida Supreme Court in Cubelo v. State, 137 So. 3d 1019 (Fla.
2014) and, on remand, reversed and remanded for new trial in Cubelo v. State, 137
So. 3d 1193 (Fla. 3d DCA 2014).
3Quashed by the Florida Supreme Court in Salonko v. State, 137 So. 3d 1022 (Fla.

2014) and, on remand, reversed and remanded for new trial in Salonko v. State,
162 So. 3d 40 (Fla. 1st DCA 2014).


                                         2
1129 (Fla. 4th DCA 2014); Smith v. State, 145 So. 3d 972 (Fla. 1st DCA 2014);

Barros-Dias v. State, 141 So. 3d 674 (Fla. 2d DCA 2014).

          While Guerra’s case presents unique circumstances, the circumstances are

not unprecedented, and we have on such previous occasions granted the very relief

afforded by the trial court. See, e.g., De la Hoz v. Crews, 123 So. 3d 101 (Fla. 3d

DCA 2013).        We see no principled basis to distinguish Guerra’s treatment from

Cubelo and Salonko, and find no error in the trial court’s order granting a new

trial.4

          Affirmed.




4 We note, parenthetically, that during the pendency of this appeal, Guerra filed a
petition with the Florida Supreme Court seeking belated discretionary review and
habeas corpus relief. See Guerra v. State, No. SC14-2060. Guerra asserted in that
petition that his appellate counsel in the direct appeal (not his present counsel)
rendered ineffective assistance and affirmatively misadvised Guerra that there was
no basis for discretionary review in the Florida Supreme Court. The Florida
Supreme Court stayed that proceeding pending disposition of the instant appeal.

                                          3